         Case 1:18-cr-00032-DLF Document 197 Filed 09/10/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,
                                                           CRIMINAL NUMBER:
                 v.
                                                           1:18-cr-00032-2-DLF
CONCORD MANAGEMENT AND
CONSULTING LLC

       Defendant.


         DEFENDANT CONCORD MANAGEMENT AND CONSULTING LLC’S
                      NOTICE OF FILING EXHIBIT

       On September 10, 2019, Defendant Concord Management and Consulting LLC

(“Concord”) filed its reply brief in support of its Motion for a Supplemental Bill of Particulars,

ECF No. 196, but inadvertently omitted Exhibit A referenced therein. Concord attaches hereto

its Exhibit A.



Dated: September 10, 2019                           Respectfully submitted,

                                                    CONCORD MANAGEMENT AND
                                                    CONSULTING LLC

                                                    By Counsel

                                                    /s/ Eric A. Dubelier
                                                    Eric A. Dubelier
                                                    Katherine Seikaly
                                                    Reed Smith LLP
                                                    1301 K Street, N.W.
                                                    Suite 1000 – East Tower
                                                    Washington, D.C. 20005
                                                    202-414-9200 (phone)
                                                    202-414-9299 (fax)
                                                    edubelier@reedsmith.com
                                                    kseikaly@reedsmith.com




                                                1
Case 1:18-cr-00032-DLF Document 197-1 Filed 09/10/19 Page 1 of 3




                     Exhibit A
                               to

Concord Management and Consulting LLC's Reply in
  Support of its Motion for a Supplemental Bill of
                    Particulars
                 Case 1:18-cr-00032-DLF Document 197-1 Filed 09/10/19 Page 2 of 3




From:                              Kravis, Jonathan (USADC) <Jonathan.Kravis3@usdoj.gov>
Sent:                              Friday, April 12, 2019 9:56 AM
To:                                Seikaly, Kate J
Cc:                                Dubelier, Eric A.; jsr@usdoj.gov; Curtis, Deborah (USADC); Rakoczy, Kathryn (USADC);
                                   Alpino, Heather (NSD) (JMD); Atkinson, Lawrence (CRM); Jones, Luke (USADC)
Subject:                           RE: Concord



EXTERNAL E-MAIL

My apologies for not getting back to you on this sooner. I had been tied up the last few weeks trying to work out the
details of the now‐abandoned Concord employee review of sensitive discovery in the United States. Here are our
responses to your inquiries:

With respect to the materials identified in Eric’s March 11, 2019 email, the government does intend to introduce
evidence related to the reports about how the IRA accounts were identified. We have not yet decided whether that
evidence will be introduced through an expert witness or through lay witness testimony. We will certainly comply with
any deadline for expert notice set by the Court as part of a pretrial scheduling order.

With respect to your email dated March 12, 2019, the government is not aware of any exculpatory evidence. As Concord
has noted in its filings, including its motion to dismiss for failure to state an offense under 18 USC 371, the absence of
certain information from the target accounts (such as information reflecting an awareness of the requirements of the
Federal Election Campaign Act or the Foreign Agents Registration Act) could be viewed as exculpatory.

Thanks,
Jonathan

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Seikaly, Kate J
Sent: Thursday, April 11, 2019 2:31 PM
To: Kravis, Jonathan (USADC)
Cc: Dubelier, Eric A. ; jsr@usdoj.gov; lra@usdoj.gov; Curtis, Deborah (USADC) ; Rakoczy, Kathryn (USADC)
Subject: RE: Concord

Jonathan,

Can you please provide us with a date certain within the next week that we will have a response from you on the
questions below?

Thanks,
Kate

From: Kravis, Jonathan (USADC) <Jonathan.Kravis3@usdoj.gov>
Sent: Tuesday, April 2, 2019 8:33 AM
To: Seikaly, Kate J <KSeikaly@ReedSmith.com>
                                                            1
                  Case 1:18-cr-00032-DLF Document 197-1 Filed 09/10/19 Page 3 of 3
Cc: Dubelier, Eric A. <EDubelier@ReedSmith.com>; jsr@usdoj.gov; lra@usdoj.gov; Curtis, Deborah (USADC)
<Deborah.Curtis@usdoj.gov>; Rakoczy, Kathryn (USADC) <Kathryn.Rakoczy@usdoj.gov>
Subject: RE: Concord

EXTERNAL E‐MAIL

I’ll get back to you on these.

Jonathan Kravis
Deputy Chief, Fraud and Public Corruption Section
U.S. Attorney’s Office for the District of Columbia
202‐252‐6886

From: Seikaly, Kate J <KSeikaly@ReedSmith.com>
Sent: Monday, April 1, 2019 3:37 PM
To: Kravis, Jonathan (USADC) <JKravis1@usa.doj.gov>
Cc: Dubelier, Eric A. <EDubelier@ReedSmith.com>; jsr@usdoj.gov; lra@usdoj.gov; Curtis, Deborah (USADC)
<DCURTIS4@usa.doj.gov>; Rakoczy, Kathryn (USADC) <KRakoczy2@usa.doj.gov>
Subject: Concord

Jonathan,

On March 11, Eric sent an email requesting that you let us know whether the government intends to provide testimony
summaries pursuant to Rule 16(a)(1)(G) relating to technical reports contained in the discovery materials. On March 12, I
sent an email requesting clarification of the government’s position regarding exculpatory information. We have not yet
received responses to either of these requests. Will you please respond to both?

Thanks,
Kate


Kate Seikaly
703.641.4231
kseikaly@reedsmith.com

Reed Smith LLP
7900 Tysons One Place
Suite 500
McLean, VA 22102‐5979
+1 703 641 4200
Fax +1 703 641 4340


                                                         ***
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you
have received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then
delete this message from your system. Please do not copy it or use it for any purposes, or disclose its contents to
any other person. Thank you for your cooperation.
                                                                              Disclaimer Version RS.US.201.407.01



                                                            2
